NEW ENGLAND BANCSHARES, INC. AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (the “Agreement”) by and between New England Bancshares, Inc., a Maryland corporation (the “Company”) and David J. O’Connor (the “Executive”) is made effective as of July 13, 2009. References to the “Bank” herein shall mean New England Bank, a wholly owned subsidiary of the Company. W I T N E S S E T H WHEREAS, the Company and the Executive are currently parties to an amended and restated employment agreement originally entered into as of December 28, 2005 and further amended on November 12, 2008 (the “Employment Agreement”); WHEREAS, Enfield Federal Savings and Loan Association, a former subsidiary of the Company, has merged into Valley Bank, a subsidiary of the Company, and pursuant to the merger Valley Bank changed its name to New England Bank; and WHEREAS, the Company and the Executive desire to amend and restate the Employment Agreement in order to reflect the new name of the Bank. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, the parties hereby agree as follows: 1.
